Citation Nr: 1516205	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia. 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 24, 1979, to June 22, 1979.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

In the August 2009 substantive appeal, the Veteran initially checked a box indicating he did not want a Board hearing.  However, in May 2010, the Veteran filed an additional VA Form 9, Appeal to Board of Veterans' Appeals, and checked the box indicating that he was requesting a Board hearing at a local VA office.  The Board finds that the Veteran has requested a hearing before the Board.  There is no indication that he has withdrawn that request. 

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2014); 38 U.S.C.A. § 7107 (West 2014).  Thus, a remand of this appeal is warranted to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify the Veteran of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




